DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.      
Specification
The disclosure is objected to because of the following informalities.  The “flight control panel” (see, e.g., ¶ [0019]) and the “digital media control panel” (see, e.g., ¶ [0018]) do not appear to be defined.  Appropriate clarification is required.
Drawings
The drawings are objected to because the “flight control panel” (see, e.g., Claim 7) and the “digital media control panel” (see, e.g., Claim 9) are not shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Regarding Claim 1, line 7, it appears that the language “with the” should be changed to “with each.”
Regarding Claim 1, the 4th to the last line, it appears that the language “to the mobile technology platform” should be changed to “to the one of the plurality of mobile technology platforms.”
Regarding Claim 11, line 8, it appears that the language “with the” should be changed to “with each.”
Regarding Claim 11, the 4th to the last line, it appears that the language “to the mobile technology platform” should be changed to “to the one of the plurality of mobile technology platforms.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since there is no antecedent basis for the terms “availability” and “current” recited in line 21. 
Claim 1 is rejected since there is no antecedent basis for the term “flight” recited in line 22. 
Regarding Claim 1, the 2nd to the last line, it is not clear if the “flight path” is the same as or different from that recited in line 22.
Claim 1, the last line, is rejected since there is no antecedent basis for the term “capture.” 
Regarding Claim 3, it is not clear what is meant by the language “location awareness capabilities.”
Regarding Claim 6, it is not clear how the server “allows” the platform to assume.
Regarding Claim 7, it is not clear what is meant by the language “flight control panel.”  Furthermore, it is not clear how the panel “allows” user input. 
Regarding Claim 8, it is not clear how the server “allows” the platform to assume.
Regarding Claim 9, it is not clear what is meant by the language “digital media control panel.”  That is, it is not clear if the panel is the same as or different from the “flight control panel” recited in Claim 7.  Furthermore, regarding line 2, it is not clear how the panel “allows” user input.  Perhaps the language “allows the user to input” should be changed to “receives.”
Claim 11 is rejected since there is no antecedent basis for the terms “availability” and “current” recited in line 20. 
Claim 11 is rejected since there is no antecedent basis for the term “flight” recited in line 21. 
Regarding Claim 11, the 2nd to the last line, it is not clear if the “flight path” is the same as or different from that recited in line 21.
Claim 11, the last line, is rejected since there is no antecedent basis for the term “capture.” 
Regarding Claim 13, it is not clear what is meant by the language “location awareness capabilities.”
Regarding Claim 16, it is not clear how the server “allows” the platform to assume.
Regarding Claim 17, it is not clear what is meant by the language “flight control panel.”  Furthermore, it is not clear how the panel “allows” user input. 
Regarding Claim 18, it is not clear how the server “allows” the platform to assume.
Regarding Claim 19, it is not clear what is meant by the language “digital media control panel.”  That is, it is not clear if the panel is the same as or different from the “flight control panel” recited in Claim 17.  Furthermore, regarding line 2, it is not clear how the panel “allows” user input.  Perhaps the language “allows the user to input” should be changed to “receives.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Obaidi (U.S. Pat. Pub. No. 2017/0090484) discloses a plurality of mobile technology platforms, and a server configured to dispatch a drone to fly to a target location specified in a request but does not disclose transferring to a mobile technology platform, based on a location of the drone relative to a geofence associated with the target location, at least one of at least partial control of a flight path of the drone or at least partial control of the capture of digital media by the drone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833